Exhibit 10.4

TAX RECEIVABLE AGREEMENT

by and among

VERRA MOBILITY CORPORATION,

THE STOCKHOLDERS IDENTIFIED HEREIN,

and

PE GREENLIGHT HOLDINGS, LLC,

IN ITS CAPACITY AS THE STOCKHOLDER REPRESENTATIVE

Dated as of October 17, 2018

 

 



--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I. DEFINITIONS

 

 

1.1

Definitions

2

 

1.2

Terms Generally

9

ARTICLE II. DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

10

 

2.1

Tax Benefit Schedule

10

 

2.2

Procedure; Amendments

11

 

2.3

Consistency with Tax Returns

12

ARTICLE III. TAX BENEFIT PAYMENTS

12

 

3.1

Payments

12

 

3.2

Duplicative Payments

12

 

3.3

Stock and Stockholders of the Corporate Taxpayer

13

 

3.4

Interest Amount Limitation

13

 

3.5

Day Count Convention

13

ARTICLE IV. TERMINATION

13

 

4.1

Early Termination and Breach of Agreement

13

 

4.2

Early Termination Notice

14

 

4.3

Payment upon Early Termination

15

ARTICLE V. SUBORDINATION AND LATE PAYMENTS

15

 

5.1

Subordination

15

 

5.2

Late Payments by the Corporate Taxpayer

16

 

5.3

Payment Deferral

16

ARTICLE VI. CERTAIN COVENANTS

17

 

6.1

Participation in the Corporate Taxpayer’s Tax Matters

17

 

6.2

Consistency

17

 

6.3

Cooperation

17

 

6.4

Future Indebtedness

17

ARTICLE VII. MISCELLANEOUS

17

 

7.1

Notices

17

 

7.2

Counterparts

18

 

7.3

Entire Agreement; Third Party Beneficiaries

18

 

7.4

Severability

19

 

7.5

Successors; Assignment; Amendments; Waivers

19

 

7.6

Titles and Subtitles

19

 

7.7

Governing Law

19

 

7.8

Consent to Jurisdiction; Waiver of Jury Trial

20

 

7.9

Reconciliation

20

 

7.1

Withholding

21

 

7.11

Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets

21

 

7.14

Confidentiality

22

 

7.15

Change in Law

22

 

7.16

Independent Nature of Stockholders’ Rights and Obligations

23

i

 

--------------------------------------------------------------------------------

 

 

Exhibit AForm of Joinder

 

Schedule 1Stockholders

ii

 

--------------------------------------------------------------------------------

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of October 17, 2018,
is hereby entered into by and among Verra Mobility Corporation, a Delaware
corporation (the “Corporate Taxpayer”), the persons identified as “Stockholders”
on Schedule 1 hereto (each, including its assignees, a “Stockholder” and
together the “Stockholders”) and PE Greenlight Holdings, LLC, a Delaware limited
liability company, solely in its capacity as the stockholders’ representative
thereunder (the “Stockholder Representative”) (the Corporate Taxpayer,
Stockholders and Stockholder Representative, collectively the “Parties”).

RECITALS

WHEREAS, the Stockholders listed on Schedule 1 hereto are certain of the
historic owners of the stock of Greenlight Holding II Corporation, a Delaware
corporation (“Greenlight”);

WHEREAS, on June 21, 2018, Greenlight, the Corporate Taxpayer, the Stockholder
Representative, AM Merger Sub I, Inc., a Delaware corporation and a direct,
wholly-owned subsidiary of the Corporate Taxpayer (“First Merger Sub”), and AM
Merger Sub II, LLC, a Delaware limited liability company and a direct,
wholly-owned subsidiary of Corporate Taxpayer (“New ATS”), entered into the
certain Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which
First Merger Sub will merge with and into Greenlight, the separate corporate
existence of First Merger Sub will cease and Greenlight as the surviving
corporation will become a wholly-owned subsidiary of the Corporate Taxpayer (the
“First Merger”) and, as part of an integrated transaction, immediately following
the First Merger, Greenlight will merge with and into New ATS, the separate
corporate existence of Greenlight will cease and New ATS as the surviving
company will continue as a wholly-owned subsidiary of the Corporate Taxpayer
(the “Second Merger”, and together with the First Merger, the “Mergers”);

WHEREAS, the acquisition of Highway Toll Administration, LLC (“Highway Toll”) by
ATS Consolidated, Inc. (an indirect Subsidiary of Greenlight) pursuant to the
certain unit purchase agreement, dated February 3, 2018 (the “Historical
Transaction”), resulted in an increase to the tax basis of certain intangible
assets of Highway Toll;

WHEREAS, the income, gain, loss, deduction and other Tax items of the Corporate
Taxpayer and its wholly owned Subsidiaries (as defined below) may be affected by
the Additional Basis Recovery (as defined below) relating to the Historical
Transaction; and

WHEREAS, the Parties desire to make certain arrangements with respect to the
effect of the Additional Basis Recovery on the actual liability for Taxes of the
Corporate Taxpayer;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
covenants and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I.

DEFINITIONS

1.1Definitions.  As used in this Agreement, the terms set forth in this ARTICLE
I have the following meanings.

“Additional Basis Recovery” means any (a) amortization deductions for Tax
purposes attributable to the increase in tax basis of each Applicable Asset
resulting from the Historical Transaction (whether as a result of Section 1012,
743, 734 of the Code and the Treasury Regulations thereunder or otherwise)
(including, for the avoidance of doubt, any tax basis of assets described in
clause (ii) of the definition of Applicable Asset attributable to such increase
in tax basis) and (b) without duplication, any reduction of items of gain or
income or increase in items of loss or deductions attributable to such increase
in tax basis of amortizable assets.

“Advisory Firm” means any accounting firm or any law firm that, in either case,
is nationally recognized as being expert in tax matters.

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, (b) a
Member of the Immediate Family of such specified Person, and (c) any investment
fund advised or managed by, or under common control or management with, such
specified Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” has the meaning set forth in the Preamble.

“Amended Schedule” has the meaning set forth in Section 2.2(b).

“Applicable Asset” means (i) any intangible asset that is amortizable under
Section 197, or other provision, of the Code that was held by Highway Toll or
its Subsidiaries immediately after the Historical Transaction and any covenant
entered into in connection with the Historical Transaction that is amortizable
under Section 197, or other provision, of the Code and (ii) any asset that is
“substituted basis property” as defined in the Code with respect to any asset
described in clause (i) (or any other asset described in this clause (ii));
provided, that Applicable Asset does not include any asset or portion thereof as
to which there was a Divesture or that is “substituted basis property” with
respect to any asset (or portion thereof) as to which there was a Divestiture,
in each case, beginning on the effective date of the Divestiture.

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year, the
product of (a) the excess of (i) one hundred percent (100%) over (ii) the
highest U.S. federal corporate income tax rate for such Taxable Year multiplied
by (b) the sum, with respect to each state and local jurisdiction in which the
Corporate Taxpayer files Tax Returns, of the products of (i) the Corporate
Taxpayer’s Tax apportionment rate(s) for such jurisdiction for such Taxable Year
multiplied by (ii) the highest corporate Tax rate(s) for such jurisdiction for
such Taxable Year, provided that, to the extent that state and local income
taxes become non-deductible in whole or in part as a result of a change in U.S.
federal income tax law with respect to a Taxable Year, the

2

 

--------------------------------------------------------------------------------

 

Assumed State and Local Tax Rate for such Taxable Year shall be equitably
adjusted to reflect such change in law.

“Board” means the Board of Directors of the Corporate Taxpayer.

“Business Day” means any day, other than Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or required to
close.

“Change in Control” shall be deemed to have occurred upon:

(a)the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the Corporate Taxpayer’s assets (determined on a
consolidated basis) to any person or group (as such term is used in Section
13(d)(3) of the Exchange Act) other than to (i) any Subsidiary of the Corporate
Taxpayer or (ii) an entity if the Voting Securities of the Corporate Taxpayer
outstanding immediately prior thereto represent at least 50.1% of the total
voting power represented by the Voting Securities of such entity outstanding
immediately after such sale, lease or transfer; provided, that, for clarity and
notwithstanding anything to the contrary, neither the approval of nor
consummation of a transaction treated for U.S. federal income tax purposes as a
liquidation into the Corporate Taxpayer of its wholly owned Subsidiaries or
merger of such entities into one another will constitute a “Change in Control”;

(b)the merger, reorganization or consolidation of the Corporate Taxpayer with
any other person, other than a merger, reorganization or consolidation which
would result in the Voting Securities of the Corporate Taxpayer outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.1% of the total voting power represented by the Voting
Securities of the Corporate Taxpayer or such surviving entity outstanding
immediately after such merger or consolidation;

(c)the liquidation or dissolution of the Corporate Taxpayer other than a
liquidation or dissolution which substantially all of the Corporate Taxpayer’s
assets (determined on a consolidated basis) are transferred to an entity if the
Voting Securities of the Corporate Taxpayer outstanding immediately prior
thereto represent at least 50.1% of the total voting power represented by the
Voting Securities of such entity outstanding immediately after such liquidation
or dissolution; or

(d)the acquisition, directly or indirectly, by any person or group (as such term
is used in Section 13(d)(3) of the Exchange Act) (other than (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporate Taxpayer or (ii) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Corporate Taxpayer in substantially the
same proportions as their ownership of stock of the Corporate Taxpayer) of more
than 50.1% of the aggregate voting power of the Voting Securities of the
Corporate Taxpayer other than an acquisition by an entity if the Voting
Securities of the Corporate Taxpayer outstanding immediately prior thereto
represent at least 50.1% of the total voting power represented by the Voting
Securities of such entity outstanding immediately after such acquisition.

3

 

--------------------------------------------------------------------------------

 

“Closing Date” means the date on which the closing of the transactions
contemplated by the Merger Agreement occur.

“Code” means the Internal Revenue Code of 1986, as amended and any successor
U.S. federal income tax law.  References to a section of the Code include any
successor provision of Law.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.

“Corporate Taxpayer” has the meaning set forth in the Preamble.

“Corporate Taxpayer Group” means any of the Corporate Taxpayer and its
Subsidiaries.

“Corporate Taxpayer Return” means the U.S. federal, state or local Tax Return,
as applicable, of the Corporate Taxpayer or any wholly owned Subsidiary of the
Corporate Taxpayer (and any Tax Return filed for a consolidated, affiliated,
combined or unitary group of which the Corporate Taxpayer or any Subsidiary of
the Corporate Taxpayer is a member) filed with respect to Taxes for any Taxable
Year.

“Cumulative Net Realized Tax Benefit” means, for a Taxable Year, the cumulative
amount of Realized Tax Benefits for all Taxable Years or portions thereof, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period, increased pursuant Section 3.1(d) (to the extent
applicable).  The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year or portion thereof shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination. If a Cumulative Net Realized Tax Benefit is being calculated with
respect to a portion of a Taxable Year, then calculations of the Cumulative Net
Realized Tax Benefit (including determinations relating to Additional Basis
Recovery to the extent applicable) shall be made as if there were an interim
closing of the books and the Taxable Year had closed on the relevant date.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provisions of state and local Tax Law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

“Divestiture” means any sale, disposition or transfer of all or a portion of a
direct or indirect interest in an Applicable Asset if (i) after and as a result
of such sale, disposition or transfer, the full amount of Additional Basis
Recovery has not been recovered and is not recoverable by the Corporate Taxpayer
or its wholly owned Subsidiaries in respect of such Applicable Asset or portion
thereof (or a successor asset) through amortization or otherwise for U.S.
federal income tax purposes, or (ii) some or all of the gain or loss is not
recognized with respect to such sale, disposition or transfer pursuant to a
non-recognition provision of the Code and such sale, disposition or transfer is
to an entity that is not a wholly owned Subsidiary and that

4

 

--------------------------------------------------------------------------------

 

is not part of the Corporate Taxpayer’s U.S. federal consolidated tax group
(provided that, in the case of any such entity that is a partnership, a
Divestiture shall not be deemed to occur with respect to any portion of such
Applicable Asset in respect of which the Corporate Taxpayer or its wholly owned
Subsidiaries can continue to recover the Additional Basis Recovery in respect of
such Applicable Asset through amortization for U.S. federal income tax
purposes), in each case, other than any such sale, disposition or transfer that
constitutes a Change in Control.  

“Divestiture Acceleration Payment” has the meaning set forth in Section 4.3(c).

“Early Termination Date” means (i) subject to clause (ii), the date of an Early
Termination Notice for purposes of determining the Early Termination Payment and
(ii) in the event of a Divestiture the effective date of such Divestiture.

“Early Termination Effective Date” has the meaning set forth in Section 4.2.

“Early Termination Notice” has the meaning set forth in Section 4.2.

“Early Termination Payment” has the meaning set forth in Section 4.3(b).

“Early Termination Rate” means LIBOR plus 100 basis points.

“Early Termination Schedule” has the meaning set forth in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expert” has the meaning set forth in Section 7.9.

“First Merger” has the meaning set forth in the Recitals.

“First Merger Sub” has the meaning set forth in the Recitals.

“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body or official of the United States or any state, or
similar governing entity, in the United States or in a foreign jurisdiction.

“Greenlight” has the meaning set forth in the Recitals.

“Historical Transaction” has the meaning set forth in the Recitals.

“Hypothetical Tax Liability” means with respect to any Taxable Year, the
liability for Taxes for such Taxable Year or portion thereof of the Corporate
Taxpayer and its wholly owned Subsidiaries (including for the sake of clarity
Greenlight and its Subsidiaries), calculated using the same methods, elections,
conventions and similar practices used in calculating the actual liability for
Taxes of the Corporate Taxpayer and its Subsidiaries on the relevant Corporate
Taxpayer Return, but (i) without taking into account any Additional Basis
Recovery (ii) for purposes of determining the liability for U.S. federal income
Taxes for a Taxable Year, without taking into account the deduction of state or
local Taxes of the Corporate Taxpayer or its wholly owned Subsidiaries, and
(iii) for purposes of determining the liability for state and local Taxes for a

5

 

--------------------------------------------------------------------------------

 

Taxable Year, the combined tax rate for state and local Taxes shall be the
Assumed State and Local Tax Rate for such Taxable Year; provided, that, for the
avoidance of doubt, no Tax item shall be excluded from (i) to the extent that
such Tax item was taken into account in the determination of the Final Tax
Overpayment/Underpayment Amount (as defined in the Merger Agreement).  If a
Hypothetical Tax Liability is being calculated with respect to a portion of a
Taxable Year, then calculations of the Hypothetical Tax Liability shall be made
as if there were an interim closing of the books of the Corporate Taxpayer and
its Subsidiaries and the Taxable Year had closed on the relevant date.

“Interest Amount” has the meaning set forth in Section 3.1(c).

“IRS” means the Internal Revenue Service.

“Law” means any statute, law (including common law), code, treaty, ordinance,
rule or regulation of any Governmental Entity.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Reuters Screen page “LIBOR01” (or if such screen shall cease to
be publicly available, as reported by any other publicly available source of
such market rate) for London interbank offered rates for U.S. dollar deposits
for such period.

“Merger Agreement” has the meaning set forth in the Recitals.

“Maximum Rate” has the meaning set forth in Section 3.4.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trust naming only one or more of the
Persons listed in clause (a) above as beneficiaries.

“Mergers” has the meaning set forth in the Recitals.

“Net Tax Benefit” has the meaning set forth in Section 3.1(b).

“New ATS” has the meaning set forth in the Recitals.

“Objection Notice” has the meaning set forth in Section 2.2(a).

“Ownership Percentage” with respect to a Stockholder, means the percentage set
forth opposite such Stockholder’s name on Schedule 1.

“Parties” has the meaning set forth in the Preamble.

“Payment Date” with respect to any payment required hereunder is the date such
payment is actually made.

6

 

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

“Realized Tax Benefit” means, for a Taxable Year (or portion thereof) beginning
after the Closing Date, the excess, if any, of the Hypothetical Tax Liability
for such Taxable Year (or portion thereof) over the actual liability for Taxes
of the Corporate Taxpayer and its wholly owned Subsidiaries for such Taxable
Year (or portion thereof).  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.  If an
“actual liability” for Taxes is being calculated with respect to a portion of a
Taxable Year, then calculations of such actual liability (including
determinations relating to Additional Basis Recovery to the extent applicable)
shall be made as if there were an interim closing of the books of the relevant
entity and its Subsidiaries and the Taxable Year had closed on the relevant
date.

“Realized Tax Detriment” means, for a Taxable Year (or portion thereof)
beginning after the Closing Date, the excess, if any, of the actual liability
for Taxes of the Corporate Taxpayer and its wholly owned Subsidiaries for such
Taxable Year (or portion thereof), over the Hypothetical Tax Liability for such
Taxable Year (or portion thereof).  If all or a portion of the actual liability
for such Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.  If an “actual liability” for Taxes is being calculated with
respect to a portion of a Taxable Year, then calculations of such actual
liability (including determinations relating to Additional Basis Recovery to the
extent applicable) shall be made as if there were an interim closing of the
books of the relevant entity and its Subsidiaries and the Taxable Year had
closed on the relevant date.

“Realized Tax Benefit or Detriment” has the meaning set forth in Section 2.1(a).

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

“Reconciliation Procedures” has the meaning set forth in Section 2.2(a).

“Schedule” means any of the following: (i) a Tax Benefit Schedule or (ii) the
Early Termination Schedule, and, in each case, any amendments thereto.

“Second Merger” has the meaning set forth in the Recitals.

“Second Merger Sub” has the meaning set forth in the Recitals.

“Senior Obligations” has the meaning set forth in Section 5.1.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholder Representative” has the meaning set forth in the Preamble.

7

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person, owns, directly or indirectly, or
otherwise controls more than fifty percent (50%) of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b).

“Tax Benefit Schedule” has the meaning set forth in Section 2.1(a).

“Tax Return” means any return, declaration, election, report or similar
statement filed or required to be filed with a Taxing Authority with respect to
Taxes (including any attached schedules), including any information return,
claim for refund, declaration of estimated Tax, and amendments of any of the
foregoing.

“Taxable Year” means a “taxable year” (as defined in Section 441(b) of the Code
(or comparable provisions of state or local Tax Law)) of the Corporate Taxpayer
or any Subsidiary thereof, ending after the date hereof.

“Tax” and “Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Payment” means a Tax Benefit Payment, an Early Termination Payment and any
Divestiture Acceleration Payment.

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code promulgated from time to time
(including corresponding provisions and succeeding provisions) as in effect for
the relevant taxable period.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (a) in each Taxable Year ending after such Early Termination Date, the
Corporate Taxpayer and its wholly owned Subsidiaries will have taxable income
sufficient to fully utilize the deductions described in clause (a) of the
definition of Additional Basis Recovery arising during such Taxable Year or
future Taxable Years in which such deductions would become available, (b) the
U.S. federal income tax rates and state and local income tax rates that will be
in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other Law as in effect on the Early Termination
Date (but taking into account for the applicable Taxable Years adjustments to
the tax rates that have been enacted as of the Early Termination Date with a
delayed effective date) and (c) any loss carryovers generated by deductions
described in clause (a) of the definition of Additional Basis Recovery that are
available as of the Early Termination Date will be used by the Corporate
Taxpayer on a pro rata basis beginning in the Taxable Year including the Early
Termination Date and ending in the Taxable Year that includes the fifteenth
anniversary of the Historical Transaction, (d) to the extent that (A) an asset
described in clause (i) of the

8

 

--------------------------------------------------------------------------------

 

definition of Applicable Asset is not held by the Corporate Taxpayer or a wholly
owned Subsidiary as of the Early Termination Date, and (B) a non-depreciable or
non-amortizable asset described in clause (ii) of the definition of Applicable
Asset that is received in exchange for the asset described in Clause (A) is held
by the Corporate Taxpayer or a wholly owned Subsidiary, any such non-depreciable
or non-amortizable asset will be disposed of on the later of (i) the fifteenth
anniversary of the Historical Transaction or (ii) the Early Termination Date,
for an amount sufficient to fully utilize the tax basis with respect to such
asset; provided, that in the event of a Change in Control which includes a
taxable sale of such asset (including the sale of equity interests in a wholly
owned Subsidiary classified as a partnership or disregarded entity that directly
or indirectly owns such asset), such asset shall be deemed disposed of at the
time of the Change in Control, and (e) the Corporate Taxpayer will make a Tax
Benefit Payment on the due date (without taking into account automatic
extensions) for each Taxable Year for which a Taxable Benefit Payment would be
due.

“Voting Securities” means any securities of the Corporate Taxpayer which are
entitled to vote generally in matters submitted for a vote of the Corporate
Taxpayer’s stockholders or generally in the election of the Board.

1.2Terms Generally.  In this Agreement, unless otherwise specified or where the
context otherwise requires:

(a)the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b)words importing any gender shall include other genders;

(c)words importing the singular only shall include the plural and vice versa;

(d)the words “include,” “includes” or “including” shall be deemed to be followed
by the words “without limitation”;

(e)the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f)references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement;

(g)references to the “Corporate Taxpayer Group” are references to members of the
Corporate Taxpayer Group individually and collectively;

(h)references to any Person include the successors and permitted assigns of such
Person;

(i)the use of the words “or,” “either” and “any” shall not be exclusive;

(j)wherever a conflict exists between this Agreement and any other agreement
between the Parties, this Agreement shall control but solely to the extent of
such conflict;

9

 

--------------------------------------------------------------------------------

 

(k)references to “$” or “dollars” means the lawful currency of the United States
of America;

(l)references to any agreement, contract or schedule, unless otherwise stated,
are to such agreement, contract or schedule as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof;

(m)references to any law, statute, regulation or other government rule is to it
as amended, consolidated, replaced, supplemented or interpreted from time to
time and, as applicable, is to corresponding provisions of successor laws,
statutes regulations or other government rules; and

(n)the Parties have participated collectively in the negotiation and drafting of
this Agreement; accordingly, in the event an ambiguity or question of intent or
interpretation arises, it is the intention of the Parties that this Agreement
shall be construed as if drafted collectively by the Parties, and that no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.

ARTICLE II.

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

2.1Tax Benefit Schedule.

(a)Tax Benefit Schedule.  Within ninety (90) calendar days after the due date
(taking into account valid extensions) of the U.S. federal income Tax Return of
the Corporate Taxpayer for any Taxable Year in which there is a Realized Tax
Benefit or Realized Tax Detriment (collectively, a “Realized Tax Benefit or
Detriment”), the Corporate Taxpayer shall provide to the Stockholder
Representative a schedule showing in reasonable detail the calculation of the
Realized Tax Benefit or Detriment for such Taxable Year, the Cumulative Net
Realized Tax Benefit as of the end of such Taxable Year and any Tax Benefit
Payment due in respect of such Taxable Year (a “Tax Benefit Schedule”).   The
Tax Benefit Schedule provided by the Corporate Taxpayer will become final as
provided in Section 2.2(a) and shall be subject to amendment as provided in
Section 2.2(b).  

(b)Applicable Principles.  The Realized Tax Benefit or Detriment for each
Taxable Year is intended to measure the decrease or increase in the actual
liability for Taxes of the Corporate Taxpayer and its wholly owned Subsidiaries
for such Taxable Year (or portion thereof) attributable to the Additional Basis
Recovery determined using a “with and without” methodology.  For the avoidance
of doubt, the actual liability for Taxes of the Corporate and its wholly owned
Subsidiaries will take into account any items attributable to Additional Basis
Recovery (and any carryovers and carrybacks attributable thereto), and the
Hypothetical Tax Liability shall not take into account any such items (including
carryovers and carryback attributable thereto).  Carryovers or carrybacks of any
Tax item attributable to the Additional Basis Recovery shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local Tax Law, as applicable, governing the use,
limitation and expiration of carryovers or carrybacks of the relevant type.

10

 

--------------------------------------------------------------------------------

 

2.2Procedure; Amendments.

(a)Procedure.  Every time the Corporate Taxpayer delivers to the Stockholder
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.2(b), including any Early
Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also allow the Stockholder Representative reasonable access, at
the Corporate Taxpayer’s sole cost, to the appropriate representatives, as
determined by the Corporate Taxpayer, at the Corporate Taxpayer and the Advisory
Firm that prepared the relevant Corporate Taxpayer Returns and Schedule in
connection with a review of such Schedule. Without limiting the application of
the preceding sentence, the Corporate Taxpayer shall, upon request, deliver to
the Stockholder Representative work papers providing reasonable detail regarding
the computations reflected in such Schedule.  An applicable Schedule or
amendment thereto shall, subject to the final sentence of this Section 2.2(a),
become final and binding on the Stockholder Representative and each Stockholder
thirty (30) calendar days from the first date on which the Corporate Taxpayer
sent the Stockholder Representative the applicable Schedule or amendment thereto
unless (i) the Stockholder Representative within thirty (30) calendar days after
the date the Corporate Taxpayer sent such Schedule or amendment thereto provides
the Corporate Taxpayer with written notice of a material objection to such
Schedule made in good faith and setting forth in reasonable detail the
Stockholder Representative’s material objection along with a letter from an
Advisory Firm supporting such objection, if such objection relates to the
application of Tax Law (an “Objection Notice”) or (ii) the Stockholder
Representative provides a written waiver of the right to provide any Objection
Notice with respect to such Schedule or amendment thereto within the period
described in clause (i) above, in which case such Schedule or amendment thereto
becomes binding on the date the waiver is received by the Corporate
Taxpayer.  If the Corporate Taxpayer and the Stockholder Representative are
unable to resolve the issues raised in such Objection Notice within thirty (30)
calendar days after receipt by the Corporate Taxpayer of the Objection Notice,
the Corporate Taxpayer and the Stockholder Representative shall employ the
reconciliation procedures described in Section 7.9 (the “Reconciliation
Procedures”).  

(b)Amended Schedule.  The applicable Schedule for any Taxable Year shall be
amended from time to time by the Corporate Taxpayer or at the request of the
Stockholder Representative (i) in connection with a Determination affecting such
Schedule, (ii) to correct inaccuracies in the Schedule identified after the date
the Schedule was provided to the Stockholder Representative, (iii) to comply
with an Expert’s determination under the Reconciliation Procedures, (iv) to
reflect a change in the Realized Tax Benefit or Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year or (v) to reflect a change in the Realized Tax Benefit or Detriment
for such Taxable Year attributable to an amended Tax Return filed for such
Taxable Year (any such Schedule, an “Amended Schedule”).  

2.3Consistency with Tax Returns.  Notwithstanding anything to the contrary
herein, all calculations and determinations hereunder (other than, where the
context does not permit, the Hypothetical Tax Liability), including the
Additional Basis Recovery, the Schedules, and the determination of the Realized
Tax Benefit or Detriment, shall be made in accordance with any elections,
methodologies or positions taken on the relevant Corporate Taxpayer Returns.

11

 

--------------------------------------------------------------------------------

 

ARTICLE III.

TAX BENEFIT PAYMENTS

3.1Payments.

(a)Payments.  Except as provided in Section 5.3, within five (5) Business Days
after a Tax Benefit Schedule with respect to a Taxable Year delivered to the
Stockholder Representative pursuant to this Agreement becomes final in
accordance with ARTICLE II, the Corporate Taxpayer shall pay or cause to be paid
to each Stockholder the Tax Benefit Payment (if any) determined pursuant to
Section 3.1(b).  Such Tax Benefit Payment shall be made, at the sole discretion
of the Corporate Taxpayer, by wire or Automated Clearing House transfer of
immediately available funds to the bank account previously designated by the
Stockholder Representative to the Corporate Taxpayer or as otherwise agreed by
the Corporate Taxpayer and Stockholder Representative (except to the extent that
such amounts are required to be paid in the form of Parent Class A Stock
pursuant to Section 2.11(i) of the Merger Agreement).

(b)A “Tax Benefit Payment” in respect of a Stockholder means an amount (which
shall not be less than zero) equal to such Stockholder’s Ownership Percentage of
the Net Tax Benefit and the Interest Amount.  Subject to Section 3.2, the “Net
Tax Benefit” for a Taxable Year shall be an amount equal to the excess, if any,
of 50% of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year (or portion thereof) over the total amount of Tax Benefit Payments
previously made under Section 3.1(a).

(c) The “Interest Amount” for a Taxable Year (or portion thereof) shall equal
interest on the Net Tax Benefit with respect to such Taxable Year (or portion
thereof) calculated at the Agreed Rate compounded annually from the due date
(without extensions) for filing U.S. federal income Tax Return of the Corporate
Taxpayer for such Taxable Year until the Payment Date.

(d)Certain Adjustments.  To the extent any items attributable to Additional
Basis Recovery are disallowed pursuant to a Determination or are otherwise not
permitted to be taken into account in calculating “actual liability” for Taxes
for purposes of determining Realized Tax Benefit or Realized Tax Detriment, and
the Corporate Taxpayer or any of its Affiliates have actually recovered any
amounts in respect of such items under an indemnification pursuant to the HTA
Purchase Agreement (as defined in the Merger Agreement), then the Cumulative Net
Realized Tax Benefit shall be increased in an amount equal to such recovery (net
of any reasonable, out-of-pockets costs (including Taxes) incurred in connection
with obtaining such recovery).

3.2Duplicative Payments.  It is intended that the provisions of this Agreement
will not result in a duplicative payment of any amount required under this
Agreement.  It is also intended that the provisions of this Agreement, subject
to ARTICLE IV and Section 7.15, will result in an amount equal to 50% of the
Cumulative Net Realized Tax Benefit as of any determination date having been
paid to the Stockholders pursuant to this Agreement, plus interest as provided
herein; provided, that, for the avoidance of doubt, the foregoing shall not be
construed as creating a clawback obligation in the event that more than 50% of
the Cumulative Net Realized Tax Benefit

12

 

--------------------------------------------------------------------------------

 

has been paid to the Stockholders as a result of a subsequent reduction in the
Cumulative Net Realized Tax Benefit pursuant to a Determination or
otherwise.  The provisions of this Agreement shall be construed in the
appropriate manner to ensure such intentions are realized.

3.3Stock and Stockholders of the Corporate Taxpayer.  TRA Payments and any other
payments hereunder are not conditioned on the Stockholders holding any stock of
the Corporate Taxpayer (or any successor thereto).

3.4Interest Amount Limitation.  Notwithstanding anything herein to the contrary,
if at any time the applicable Agreed Rate or Default Rate shall exceed the
maximum lawful interest rate that may be contracted for, charged, taken,
received or reserved in accordance with applicable Law (the “Maximum Rate”), the
Agreed Rate and Default Rate (as applicable) shall be limited to the Maximum
Rate; provided, that any amounts unpaid as a result of such limitation (other
than with respect to an Early Termination Payment) shall be paid (together with
interest calculated at the Agreed Rate or the Default Rate (as applicable) with
respect to the period such amounts remained unpaid) on subsequent payment dates
to the extent not exceeding the legal limitation.

3.5Day Count Convention.  All computations using the Agreed Rate, Default Rate
or Termination Rate shall use the “Actual/360” day count convention.

ARTICLE IV.

TERMINATION

4.1Early Termination, Change in Control, Breach of Agreement and Divestiture.

(a)The Corporate Taxpayer may, with the prior written consent of a majority of
the disinterested members of the Board, terminate this Agreement with respect to
all amounts payable to all the Stockholders (including, for the avoidance of
doubt, any transferee pursuant to Section 7.5(a)) at any time by paying or
causing to be paid to such Stockholders an Early Termination Payment; provided,
however, that this Agreement shall terminate with respect to any such
Stockholder only upon the payment of such Early Termination Payment to such
Stockholder; provided, further, that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid.  Upon payment of an
Early Termination Payment to a Stockholder the Corporate Taxpayer shall not have
any further payment obligations in respect of such Stockholder under this
Agreement, other than for any Tax Benefit Payment (i) agreed to by the Corporate
Taxpayer and such Stockholder as due and payable but unpaid as of the Early
Termination Date, (ii) that is the subject of an Objection Notice, which will be
payable in accordance with resolution of the issues identified in such Objection
Notice pursuant to this Agreement, and (iii) due for the Taxable Year ending
with or including the Early Termination Date (except to the extent that the
amounts described in clauses (i), (ii) or (iii) above are included in the
calculation of the Early Termination Payment).  

(b)In the event of a Change in Control or in the event that the Corporate
Taxpayer materially breaches any of its material obligations under this
Agreement, whether as a result of failure to make any payment when due, failure
to honor any other material obligation

13

 

--------------------------------------------------------------------------------

 

required hereunder or by operation of Law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated, and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such Change in Control or breach, as applicable, to the Stockholder
Representative and shall include, but not be limited to, (i) the Early
Termination Payment with respect to such Stockholder calculated as if an Early
Termination Notice had been delivered on the date of such Change in Control or
breach (and the Corporate Taxpayer shall provide the Stockholder Representative
with an Early Termination Schedule, which shall become final in accordance with
the procedures set forth in Section 4.2), (ii) any Tax Benefit Payment agreed to
by the Corporate Taxpayer and such Stockholder as due and payable but unpaid as
of the date of such Change in Control or breach, as applicable (iii) any Tax
Benefit Payment that is the subject of an Objection Notice, which will be
payable in accordance with resolution of the issues identified in such Objection
Notice pursuant to this Agreement and (iv) any Tax Benefit Payment due for the
Taxable Year ending with or including the date of such Change in Control or
breach, as applicable (except to the extent that the amounts described in
clauses (ii), (iii) and (iv) above are included in the calculation of the amount
described in clause (i) above).  Notwithstanding the foregoing, (A) in the event
of a Change in Control, each Stockholder may waive the acceleration of payments
with respect to such Stockholder hereunder pursuant to this Section 4.1(b), in
which case for each Taxable Year ending on or after the date of the Change in
Control, all TRA Payments in respect of such Stockholder shall be calculated by
applying clauses (a) and (c) of the definition of “Valuation Assumptions,”
substituting in each case the term “the date of the Change in Control” for “the
Early Termination Date”, and (B) in the event that the Corporate Taxpayer
materially breaches this Agreement, each Stockholder shall be entitled to elect
to receive the amounts set forth in clauses (i), (ii), (iii) and (iv) above or
to seek specific performance of the terms hereof.  The Parties agree that it
will not be considered to be a material breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within thirty
(30) calendar days of the date such payment is due (for the avoidance of doubt,
taking into account Section 3.4, 5.2 and 5.3).

(c)Divestiture Acceleration Payment.  In the event of a Divestiture, the
Corporate Taxpayer shall pay to the Stockholders the Divestiture Acceleration
Payment in respect of such Divestiture, which shall be calculated utilizing the
Valuation Assumptions.

4.2Early Termination Notice.  If the Corporate Taxpayer chooses to exercise its
right of early termination under Section 4.1, the Corporate Taxpayer shall
deliver to the Stockholder Representative, notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporate Taxpayer’s intention to exercise such right
and showing in reasonable detail the calculation of the Early Termination
Payment for each Stockholder.  The Early Termination Schedule will become final
and binding with respect to the Stockholder Representative and each Stockholder
thirty (30) calendar days from the first date on which the Corporate Taxpayer
sent the Stockholder Representative such Early Termination Schedule unless (a)
the Stockholder Representative within thirty (30) calendar days after the date
the Corporate Taxpayer sent such Schedule or amendment thereto provides the
Corporate Taxpayer with an Objection Notice with respect to such Early
Termination Schedule or (b) the Stockholder Representative provides a written
waiver of the right to provide any Objection Notice with respect to such
Schedule or amendment thereto within the period described in clause (a) above,
in which case such Schedule or amendment thereto becomes binding on the date the

14

 

--------------------------------------------------------------------------------

 

waiver is received by the Corporate Taxpayer. If the Corporate Taxpayer and the
Stockholder Representative, for any reason, are unable to resolve the issues
raised in such Objection Notice within thirty (30) calendar days after receipt
by the Corporate Taxpayer of the Objection Notice, the Corporate Taxpayer and
the Stockholder Representative shall employ the Reconciliation Procedures.  The
date on which every Early Termination Schedule under this Agreement becomes
final with respect to all Stockholders in accordance with this Section 4.2 shall
be the “Early Termination Effective Date”.

4.3Payment upon Early Termination.

(a)Within five (5) Business Days after the Early Termination Effective Date or
the effective date of the applicable Divestiture, as applicable, the Corporate
Taxpayer shall pay or cause to be paid to each Stockholder an amount equal to
its Early Termination Payment or Divestiture Acceleration Payment, as
applicable.  Such payment shall be made, at the sole discretion of the Corporate
Taxpayer, by wire or Automated Clearing House transfer of immediately available
funds to a bank account or accounts designated by the applicable Stockholder or
as otherwise agreed by the Corporate Taxpayer and such Stockholder (except, in
each case, to the extent that such amounts are required to be paid with shares
of Parent Class A Stock pursuant to Section 2.11(i) of the Merger Agreement).

(b)An “Early Termination Payment” in respect of a Stockholder shall equal the
net present value, discounted at the Early Termination Rate as of the Early
Termination Date, of all Tax Benefit Payments that would be required to be paid
by the Corporate Taxpayer to such Stockholder under Section 3.1(a) beginning
from the Early Termination Date assuming that the Valuation Assumptions are
applied.

(c)A “Divestiture Acceleration Payment” in respect of a Stockholder, shall equal
the net present value, discounted at the Early Termination Rate as of the Early
Termination Date, of all Tax Benefits Payments resulting solely from the
Applicable Assets (or portion thereof) that are the subject of the Divestiture
(or, without duplication, any other portion of such Applicable Asset or other
Applicable Asset to the extent that the Additional Basis Recovery attributable
thereto is not recoverable for U.S. federal income tax purposes after the
applicable Divestiture) that would be required to be paid by the Corporate
Taxpayer to such Stockholder under Section 3.1(a) beginning from the Early
Termination Date assuming the Valuation Assumptions are applied.  The
computation of the Divestiture Acceleration Payment shall be subject to the
Reconciliation Procedures.

ARTICLE V.

SUBORDINATION AND LATE PAYMENTS

5.1Subordination.  Notwithstanding any other provision of this Agreement to the
contrary, any TRA Payment (or portion thereof) required to be made to a
Stockholder under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest (including interest which accrues after the
commencement of any case or proceeding in bankruptcy, or the reorganization of
the Corporate Taxpayer or any Subsidiary thereof), fees, premiums, charges,
expenses, attorneys’ fees or other obligations in respect of indebtedness for

15

 

--------------------------------------------------------------------------------

 

borrowed money of the Corporate Taxpayer (and its wholly-owned Subsidiaries, if
applicable) (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Corporate Taxpayer (and its wholly-owned
Subsidiaries, as applicable) that are not Senior Obligations.

5.2Late Payments by the Corporate Taxpayer.  The amount of all or any portion of
any TRA Payment not made to the Stockholders when due under the terms of this
Agreement (taking into account any deferral under Section 5.3) shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such TRA Payment was due and payable.

5.3Payment Deferral.

(a)Notwithstanding anything to the contrary provided herein, to the extent that,
at the time any TRA Payment becomes due and payable hereunder, (i) the Corporate
Taxpayer Group is not permitted, pursuant to the terms of any outstanding or
committed indebtedness for borrowed money to make such TRA Payment (not
including an Early Termination Payment, other than one in connection with a
Change in Control or Breach), or if, after making such TRA Payment, the
Corporate Taxpayer Group would be in breach or default under the terms of any
such indebtedness, or (ii) (A) the Corporate Taxpayer does not have the cash on
hand to make such TRA Payment, and (B) the Corporate Taxpayer is not able to
obtain cash from the Corporate Taxpayer Group to fund such TRA Payment because
(1) the Corporate Taxpayer Group is not permitted, pursuant to the terms of any
such indebtedness, to make tax distributions or similar payments to the
Corporate Taxpayer to allow it to make such TRA Payment, or if, after making
such TRA Payment, the Corporate Taxpayer Group would be in breach or default
under the terms of any such indebtedness or (2) the applicable members of the
Corporate Taxpayer Group do not have the cash on hand to make the payment
described in clause (1) above, then, in each case, upon prior notice to the
Stockholder Representative, the Corporate Taxpayer shall be permitted to defer
such TRA Payment until the condition described in clauses (i) or (ii) above is
no longer applicable.  

(b)If the Corporate Taxpayer defers any TRA Payment (or portion thereof)
pursuant to Section 5.3(a), such deferred amount shall accrue interest at the
Agreed Rate, from the date that such amounts originally became due and owing
pursuant to the terms hereof to the Payment Date, compounded annually, and such
deferred amounts shall not be treated as late payments or as a breach of any
obligation under this Agreement, provided that, for the avoidance of doubt, if
Section 5.2 becomes applicable because the conditions described in clauses (i)
and (ii) in Section 5.3(a) are no longer applicable and such TRA Payment (or
portion thereof) still has not been paid to the Stockholders, then Section 5.2,
and not this Section 5.3(b), shall apply for the period commencing on the date
on which such conditions are no longer applicable.

ARTICLE VI.

CERTAIN COVENANTS

6.1Participation in the Corporate Taxpayer’s Tax Matters.  Except as otherwise
provided herein, the Corporate Taxpayer shall have full responsibility for, and
sole discretion over,

16

 

--------------------------------------------------------------------------------

 

all Tax matters concerning the Corporate Taxpayer and its Subsidiaries,
including the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to Taxes.  Notwithstanding the
foregoing, the Corporate Taxpayer shall notify the Stockholder Representative
of, and keep the Stockholder Representative reasonably informed with respect to,
the portion of any audit of the Corporate Taxpayer and its Subsidiaries by a
Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the Stockholders under this Agreement, and shall
provide to the Stockholder Representative reasonable opportunity to provide
information and other input to the Corporate Taxpayer and its respective
advisors concerning the conduct of any such portion of such audit.

6.2Consistency.  The Corporate Taxpayer and each Stockholder agree to report and
cause to be reported for all purposes, including federal, state and local Tax
purposes, all Tax-related items (including the Additional Basis Recovery and
each Tax Benefit Payment) in a manner consistent with that specified by the
Corporate Taxpayer in any Schedule provided by or on behalf of the Corporate
Taxpayer under this Agreement unless otherwise required by Law based on written
advice of an Advisory Firm.  

6.3Future Indebtedness.  If the Corporate Taxpayer Group incurs any indebtedness
after the date hereof, the Corporate Taxpayer shall, and shall cause each other
member of the Corporate Taxpayer Group to, use commercially reasonable efforts
to ensure that such indebtedness does not prohibit, at any time in which no
default or event of default thereunder has occurred and is continuing: (a) in
the case of the Corporate Taxpayer, TRA Payments to be made in full when due,
and (b) in the case of any other member of the Corporate Taxpayer Group,
payments to be made directly or indirectly to the Corporate Taxpayer to enable
the Corporate Taxpayer to make TRA Payments in full when due on terms and
conditions at least as favorable to the Corporate Taxpayer as those as are then
market (in the good faith determination of the Corporate Taxpayer) for
indebtedness of such type. The Stockholder Representative may, in its sole
discretion, waive the requirements of this Section 9.4, in whole or in part.

ARTICLE VII.

MISCELLANEOUS

7.1Notices.  Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed given:  (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, or (d) on the fifth
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications, to be valid, must be
addressed as follows:

17

 

--------------------------------------------------------------------------------

 

If to the Corporate Taxpayer, to:

Verra Mobility

1150 N. Alma School Road

Mesa, AZ 85201

Attn: General Counsel

Email: Rebecca.Collins@verramobility.com


with a required copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, California 94065

Attention: Kyle C. Krpata

James R. Griffin

Fax:  (650) 802-3100

Email: kyle.krpata@weil.com / james.griffin@weil.com

If to the Stockholder Representative, to:

c/o Platinum Equity Advisors, LLC
360 North Crescent Drive
Beverly Hills, CA 91210
Attention:  Eva Kalawski, Executive V.P. and General Counsel
Email:  ekalawski@platinumequity.com


with a required copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071
Attention:  Matthew B. Dubeck
Email:  mdubeck@gibsondunn.com

 

Any Party may change its address, fax number or e-mail by giving the other Party
written notice of its new address or fax number in the manner set forth above.

7.2Counterparts.  This Agreement may be executed in counterparts, and any Party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  This Agreement shall
become effective when each Party shall have received a counterpart of such
document signed by the other Parties.  The Parties agree that the delivery of
this Agreement may be effected by means of an exchange of facsimile or
electronically transmitted signatures.

7.3Entire Agreement; Third Party Beneficiaries.  This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between

18

 

--------------------------------------------------------------------------------

 

the Parties with respect to the subject matter hereof (other than, for the
avoidance of doubt, Section 2.11(i) of the Merger Agreement).  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

7.4Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

7.5Successors; Assignment; Amendments; Waivers.

(a)A Stockholder is freely permitted to transfer any of its rights (in whole or
in part) without the consent of the Corporate Taxpayer or any other Person upon
execution and delivery by the transferee of a joinder to this Agreement, in form
and substance substantially similar to Exhibit A to this Agreement, in which the
transferee agrees to become a “Stockholder” for all purposes of this Agreement,
except as otherwise provided in such joinder.  Schedule 1 shall be amended to
reflect any permitted transfer hereunder.

(b)No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporate Taxpayer and the Stockholders.  No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.

(c)All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and
legal representatives.  The Corporate Taxpayer shall require and cause any
direct or indirect successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporate Taxpayer, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporate Taxpayer would be required to perform if no such succession had taken
place (except to the extent expressly provided by this Agreement).

7.6Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.7Governing Law.  This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

19

 

--------------------------------------------------------------------------------

 

7.8Consent to Jurisdiction; Waiver of Jury Trial.  Each Party irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware (unless the Federal courts have exclusive jurisdiction over the matter,
in which case the United States District Court for the District of Delaware, or
the Court of Chancery of the State of Delaware does not have jurisdiction, in
which case the Superior Court of the State of Delaware) for the purposes of any
legal proceeding arising out of this Agreement, and agrees to commence any such
legal proceeding only in such courts.  Each Party further agrees that service of
any process, summons, notice or document by United States registered mail to
such Party’s respective address set forth herein shall be effective service of
process for any such legal proceeding.  Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any legal
proceeding out of this Agreement in such courts, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such legal proceeding brought in any such court has been brought in an
inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

7.9Reconciliation.  In the event that the Corporate Taxpayer and the Stockholder
Representative are unable to resolve a disagreement with respect to the matters
governed by ARTICLE II or ARTICLE IV within the relevant period designated in
this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to such Parties.  The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and (unless the Corporate Taxpayer and the Stockholder Representative
agree otherwise) the Expert shall not, and the firm that employs the Expert
shall not, have any material relationship with the Corporate Taxpayer or the
Stockholder Representative or their Affiliates or other actual or potential
conflict of interest.  If the Parties are unable to agree on an Expert within
fifteen (15) calendar days of the end of the thirty (30) calendar-day period set
forth in Sections 2.2 or 4.2, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise.  The Expert shall resolve any matter
relating to the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within fifteen (15) calendar days or, in each
case, as soon thereafter as is reasonably practicable, in each case after the
matter has been submitted to the Expert for resolution.  If the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement), the undisputed amount shall be paid on
the date prescribed by this Agreement, subject to adjustment upon
resolution.  For the avoidance of doubt, this Section 7.9 shall not restrict the
ability of the Corporate Taxpayer or its Affiliates to determine when or whether
to file or amend any Tax Return.  The costs and expenses relating to the
engagement of such Expert or amending any Tax Return shall be borne equally by
the Corporate Taxpayer and the Stockholders (on a pro rata basis based on
relative proportion of all Early Termination Payments under this Agreement,
measured by present value of payments due under this Agreement, using the
present value calculation and assumptions described under Section 4.3(b)
assuming for such purpose the Early Termination Date is the date the
Reconciliation Dispute is resolved) participating in the Reconciliation
Dispute.  The Corporate Taxpayer may withhold payments under this Agreement to
collect amounts due under the

20

 

--------------------------------------------------------------------------------

 

preceding sentence.  Any dispute as to whether a dispute is a Reconciliation
Dispute within the meaning of this Section 7.9 shall be decided by the
Expert.  The Expert shall finally determine any Reconciliation Dispute and the
determinations of the Expert pursuant to this Section 7.9 shall be binding on
the Corporate Taxpayer, and the Stockholder Representative, as applicable,
participating in the Reconciliation Dispute and may be entered and enforced in
any court having jurisdiction.

7.10Withholding.  The Corporate Taxpayer shall be entitled to deduct and
withhold or cause to be deducted and withheld from any payment payable pursuant
to this Agreement such amounts required to be deducted and withheld with respect
to the making of such payment under the Code or any other applicable tax Law,
provided, that the Corporate Taxpayer shall use commercially reasonable efforts
to notify the Stockholder Representative and any applicable Stockholder of its
intent to withhold at least ten (10) Business Days prior to withholding such
amounts.

To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to such
Stockholder.

7.11Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets.  If the Corporate Taxpayer and its wholly owned Subsidiaries
are or become members of a combined, consolidated, affiliated or unitary group
that files a consolidated, combined or unitary income tax return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of state or
local Law, then: (a) the provisions of this Agreement shall be applied with
respect to the relevant group as a whole; and (b) TRA Payments, Net Tax Benefit,
Cumulative Net Realized Tax Benefit, Realized Tax Benefit or Detriment and other
applicable items hereunder shall be computed with reference to the consolidated
(or combined or unitary, where applicable) taxable income, gain, loss, deduction
and attributes of the relevant group as a whole.

7.12Confidentiality.  Each Stockholder and each of its assignees acknowledge and
agree that the information of the Corporate Taxpayer is confidential and agrees
that such Stockholder (or assignee) shall keep and retain in the strictest
confidence and not disclose to any Person any confidential matters acquired
pursuant to this Agreement of the Corporate Taxpayer and its Affiliates and
successors, learned by the Stockholder heretofore or hereafter, except in the
course of performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, as required by Law or legal process or to enforce the terms of this
Agreement.  This Section 7.12 shall not apply to (a) any information that has
been made publicly available by the Corporate Taxpayer or any of its Affiliates,
becomes public knowledge (except as a result of an act of the Stockholder in
violation of this Agreement) or is generally known to the business community,
(b) any information independently determined by a Stockholder or provided to a
Stockholder by a third party on a non-confidential basis and (c) the disclosure
of information to the extent necessary for the Stockholder to prepare and file
its Tax Returns, to respond to any inquiries regarding the same from any Taxing
Authority or to prosecute or defend any action, proceeding or audit by any
Taxing Authority with respect to such Tax Returns.  Notwithstanding anything to
the contrary herein or in any other agreement, the Stockholders and each of
their assignees (and each employee, representative or other agent of the
Stockholders or their assignees, as applicable) may disclose to any and all

21

 

--------------------------------------------------------------------------------

 

Persons, without limitation of any kind, the tax treatment and tax structure and
any related tax strategies of or relating to the Corporate Taxpayer and its
Affiliates, the Stockholder or its assignee, and any of their transactions or
agreements, and all materials of any kind (including opinions or other tax
analyses) that are provided to the Stockholder or its assignee relating to such
tax treatment and tax structure and any related tax strategies.

If a Stockholder or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
and its Affiliates shall have the right and remedy to have the provisions of
this Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporate Taxpayer or its
Affiliates and the accounts and funds managed by the Corporate Taxpayer and that
money damages alone shall not provide an adequate remedy to such Persons.  Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

7.13Change in Law.  Notwithstanding anything herein to the contrary, if, in
connection with an actual or proposed change in Law, a Stockholder reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Stockholder (or its direct or indirect owners) to be treated as ordinary
income rather than capital gain (or otherwise taxed at ordinary income rates)
for U.S. federal income tax purposes or could have other material adverse tax
consequences to such Stockholder (or its direct or indirect owners), then at the
election of such Stockholder and the receipt by such Stockholder of the written
consent of the Corporate Taxpayer (such consent not to be unreasonably withheld,
conditioned or delayed) and to the extent specified by such Stockholder, this
Agreement shall cease to have further effect with respect to such Stockholder.

7.14Independent Nature of Stockholders’ Rights and Obligations.  The rights and
obligations of each Stockholder are independent of the rights and obligations of
any other Stockholder. No Stockholder shall be responsible in any way for the
performance of the obligations of any other Stockholder, nor shall any
Stockholder have the right to enforce the rights or obligations of any other
Stockholder. The obligations of each Stockholder are solely for the benefit of,
and shall be enforceable solely by, the Corporate Taxpayer. The decision of each
Stockholder to enter into this Agreement has been made by such Stockholder
independently of any other Stockholder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Stockholder pursuant hereto or thereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert or as a group with respect to such rights or obligations or the
transactions contemplated hereby, and the Corporate Taxpayer acknowledges that
the Stockholders are not acting in concert or as a group and will not assert any
such claim with respect to such rights or obligations or the transactions
contemplated hereby.

7.15Stockholder Representative.

(a)The Stockholder Representative shall act as the representative of the
Stockholders in respect of all matters arising under this Agreement, and shall
be authorized to

22

 

--------------------------------------------------------------------------------

 

act, or refrain from acting, in each case as the Stockholder Representative
believes is necessary or appropriate under this Agreement, for and on behalf of
the Stockholders. The Stockholders shall be bound by all such actions taken by
the Stockholder Representative and no Stockholder shall be permitted to take any
such actions. The Stockholder Representative is serving as the Stockholder
Representative solely for purposes of administrative convenience, and is not
personally liable (except in its capacity as a Stockholder hereunder) for any of
the obligations of any Stockholders hereunder, and the Corporate Taxpayer (on
behalf of itself and its Affiliates) agrees that it will not look to the
Stockholder Representative or the underlying assets of the Stockholder
Representative for the satisfaction of any obligations of any of the
Stockholders. The Stockholder Representative shall not be liable for any error
of judgment, or any action taken, suffered or omitted to be taken, in connection
with the performance by the Stockholder Representative of the Stockholder
Representative’s duties or the exercise by the Stockholder Representative of the
Stockholder Representative’s rights and remedies under this Agreement, except in
the case of its bad faith or willful misconduct. No bond shall be required of
the Stockholder Representative. The Stockholder Representative may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. The Stockholder Representative shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement. Without limiting the generality of the foregoing,
the Stockholder Representative shall have the full power and authority to
interpret all the terms and provisions of this Agreement, and to consent to any
amendment hereof or thereof on behalf of all Stockholders and their respective
successors. The Corporate Taxpayer shall be entitled to rely on all statements,
representations, decisions of, and actions taken or omitted to be taken by, the
Stockholder Representative relating to this Agreement.

(b)The Stockholders will indemnify and hold harmless the Stockholder
Representative from and against any and all Losses (as defined in the Merger
Agreement) arising out of or in connection with the Stockholder Representative’s
execution and performance of this Agreement, in each case as such Loss is
suffered or incurred; provided, that in the event that any such Loss is finally
adjudicated to have been directly caused by the gross negligence or willful
misconduct of the Stockholder Representative, the Stockholder Representative
will reimburse the Stockholders the amount of such indemnified Loss to the
extent attributable to such gross negligence or willful misconduct. In no event
will the Stockholder Representative be required to advance its own funds on
behalf of the Stockholders or otherwise. The Stockholders acknowledge and agree
that the foregoing indemnities will survive the resignation or removal of the
Stockholder Representative or the termination of this Agreement.

(c)The Stockholder Representative may resign at any time by giving 30 days’
notice to the Corporate Taxpayer and the Stockholders; provided, however, in the
event of the resignation or removal of the Stockholder Representative, a new
Stockholder Representative (who shall be reasonably acceptable to the Corporate
Taxpayer) shall be appointed by the vote or written consent of PE Greenlight
Holdings, LLC.

[Signature page follows]

23

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

CORPORATE TAXPAYER:

 

Verra Mobility Corporation

 

By:

 

/s/ David Roberts

Name:

 

David Roberts

Title:

 

Chief Executive Officer

 

STOCKHOLDERS:

 

PE Greenlight Holdings, LLC

 

By:

 

/s/ Mary Ann Sigler

Name:

 

Mary Ann Sigler

Title:

 

President and Treasurer

 

STOCKHOLDER REPRESENTATIVE

 

PE Greenlight Holdings, LLC

 

By:

 

/s/ Mary Ann Sigler

Name:

 

Mary Ann Sigler

Title:

 

President and Treasurer

 

 

[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Joinder to the Tax Receivable Agreement

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of October 17, 2018, by and among Gores Holdings II, Inc., a
Delaware corporation (the “Corporate Taxpayer”), and [●] (the “Permitted
Transferee”).

WHEREAS, on [●], the Permitted Transferee acquired (the “Acquisition”) from [●]
(the “Transferor”) the right to receive any and all payments that may become due
and payable to the Transferor under the Tax Receivable Agreement (as defined
below); and WHEREAS, the Transferor, in connection with the Acquisition, has
required the Permitted Transferee to execute and deliver this Joinder pursuant
to Section 7.5 of the Tax Receivable Agreement, dated as of October 17, 2018, by
and between the Corporate Taxpayer, the Stockholders (as defined therein) (the
“Tax Receivable Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the Permitted Transferee hereby agrees as follows:

Section 1.1. Definitions.  To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words have the respective meanings set
forth in the Tax Receivable Agreement.

Section 1.2. Joinder.  The Permitted Transferee hereby acknowledges and agrees
to become a “Stockholder” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement with respect to the Applicable
Interests.

Section 1.3. Notice.  Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to the Permitted Transferee shall be
delivered or sent to the Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.

Section 1.4. Governing Law.  This Joinder shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Joinder as of the
date first above written.

 

CORPORATE TAXPAYER:

 

Gores Holdings II, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

PERMITTED TRANSFEREE:

 

[●]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Joinder to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Stockholders

 

PE Greenlight Holdings, LLC

100%

 

 